Citation Nr: 1722138	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral ankle condition.

3. Entitlement to service connection for a lung disability, to include asbestosis, chronic obstructive pulmonary disorder (COPD), and lung cancer.

4. Entitlement to service connection for the cause of the Veteran's death.

5. Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.  Unfortunately, he died in December 2011.  The appellant is his surviving spouse and, as discussed below, has been properly substituted as claimant in the service connection claims for hearing loss, bilateral ankle, and lung disorders. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO characterized the claims of service-connection for a bilateral ankle condition and a lung condition (claimed as bronchitis) as requests to reopen claims that were previously denied in August 2007.  See October 2010 Statement of the Case (SOC), January 2015 Supplemental Statement of the Case (SSOC) and July 2015 SSOC.  However, the Board finds that the August 2007 rating decision did not become final, as new evidence was submitted as to each of these issues within one year of the August 23, 2007 letter notifying the Veteran of the August 2007 rating decision.  Specifically, the Veteran submitted new and material evidence in the form of personal statements on April 3, 2008, August 6, 2008, and August 14, 2008, and a letter from his sister on August 11, 2008.  Furthermore, on August 4, 2008, within one year of the August 2007 rating decision, the Veteran submitted a request to reopen the claims for service-connection for bilateral hearing loss, a bilateral ankle condition, and bronchitis, all of which were denied in the August 2007 rating decision.  A handwritten note at the bottom of the August 4, 2008 request to reopen states "notification of prior denial was dated 8/23/2007 - claim open."  For these reasons, the Board finds that the August 2007 rating decision did not become final.  The issues are recharacterized to reflect the correct procedural posture.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are accurately stated as listed on the title page of this decision.    See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The issues of entitlement to service connection for a bilateral ankle condition, a lung condition, and the cause of the Veteran's death, as well as entitlement to nonservice-connected death pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran timely appealed the RO's April 2009 denial of service connection for bilateral ankle, hearing loss, and lung disorders, but died in December 2011, prior to completion of the appeal. 

 2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims on appeal to completion.

3.  With resolution of all reasonable doubt in the appellant's favor, the Veteran's bilateral hearing loss manifested in service and was continuous since service. 


CONCLUSIONS OF LAW

1.  The appellant -Veteran's surviving spouse, is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

(a) Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). The statute regarding accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Prior to the completion of the Veteran's appeal of the April 2009 rating decision, the RO received confirmation of his December 2011 death.  

The appellant submitted a January 2012 filing of a claim for death benefits on a VA Form 21-534, Application for Death Pension & Accrued Benefits by Surviving Spouse or Child, which was also considered a request for substitution with regard to the Veteran's pending service connection claims.  See 38 USCA § 5121A.  

In June 2014, the RO allowed for the appellant's substitution in the Veteran's case that was on appeal.  She was notified of this decision in a letter that same month.  

Therefore, the Board recognizes that the Veteran's surviving spouse has been properly substituted for the Veteran.  As the Veteran's death occurred after October 10, 2008, the appellant's claim is not one for accrued benefits, but remains his original claim into which she is substituted in his stead.  The issues have been recharacterized to reflect the correct procedural posture.

(b) Duties to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records and military personnel records were destroyed by a 1973 fire at National Personnel Records Center, and are unavailable.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Bilateral Hearing Loss - Analysis

The appellant contends that the Veteran's bilateral hearing loss was caused by acoustic trauma during service, initially manifested during service or within one year after separation from service, and has been continuous since service.

As an initial matter, the medical evidence shows that the Veteran was diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See March 2009 VA examination report.

The Veteran's DD-214 indicates that he was assigned to an artillery unit.  His reported military noise exposure included 90mm guns.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, an August 2009 VA examiner was unable to provide an opinion as to whether the Veteran's hearing loss was related to military noise exposure without resorting to mere speculation.  Given the speculative nature of the opinion, it weighs neither for nor against the claim.  The Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner's only rationale in providing the unfavorable opinion was that there is an absence of hearing loss in service or within the first year.  As the Board finds this reasoning inadequate, the Board assigns little to no probative value to the August 2009 opinion.

Nonetheless, the remaining evidence of record tends to support the appellant's claim.  In August 2008, the Veteran submitted a report dated July 1972 containing a brief summary of the results from a hearing test.  He was diagnosed with severe high frequency hearing loss.  During the August 2009 VA examination, the Veteran reported post-service occupational noise exposure to electric motor compressors, and denied any recreational noise exposure.  

In the February 2010 Form VA-9, the Veteran stated that Occupational Safety and Health Administration (OSHA) standards were met during his post-service employment by wearing ear protection while on the job.  However, he stated that he had no ear protection when exposed to artillery fire during service.

In January 2015, the appellant stated that the Veteran's hearing became progressively worse over time.  She met him one month after his discharge from service, and at that time he could not hear people that were behind him or other noises.  

Both the Veteran and appellant, as lay persons, are competent to report observing a decline in his hearing acuity, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of their statements.  

Additionally, the Veteran reported having minimal post-service recreational and occupational noise exposure, and had the benefit of wearing appropriate hearing protection during post-service occupational noise exposures.  In January 2015, the appellant stated that the Veteran's hearing difficulty manifested within one year after separation from service and was continuous after service, and the record contains no contradictory statements regarding the onset of his bilateral hearing loss.  Furthermore, as early as July 1972, a hearing test report indicated that the Veteran had hearing loss. 

In light of the Board's heightened duty to assist the appellant and explain its findings in the absence of the Veteran's STRs, in addition to the Veteran's medical diagnosis of bilateral hearing loss, his acoustic trauma during service, his documented hearing loss in July 1972, and the credible lay reports of hearing difficulty within one year of separation from service, the Board concludes that the Veteran's bilateral hearing loss had its onset in service.  Accordingly, the service connection claim for hearing loss will be granted.

ORDER

Service connection for bilateral hearing loss is granted.




REMAND

With regard to the remaining claims on appeal, remand is necessary for additional development.  As noted above, VA has a heightened duty to assist the claimant in developing the claims in light of the destruction of the Veteran's records by a 1973 fire at the National Personnel Records Center.

The Veteran's death certificate indicates that he died in East Texas Medical Center. However, the claims folder contains very limited records from this facility, mostly consisting of medical testing reports.  Significantly, there are no records from this facility documenting his terminal hospital admission.  

Additional private medical records must also be requested.  The appellant stated in January 2017 that lung cancer caused the Veteran's death, and a private medical record dated December 2011 also indicates that the Veteran had lung cancer.  However, there are no other medical records in the claims folder regarding a diagnosis of, or treatment for, lung cancer.  Any such records are potentially relevant to the claims remaining on appeal.

With regard to the ankle claim, the medical evidence of record does not contain a diagnosis related to the Veteran's ankles or any related treatment.  Nonetheless, the additional medical records that the Board is requesting herein may contain medical evidence relevant to the ankle claim.  

On remand, a VA medical opinion should also be obtained as to whether the cause of the Veteran's death was related to, or caused by, his service.  The Veteran died in December 2011 and at that time, he was in receipt of service-connection for posttraumatic stress disorder (PTSD).  His death certificate lists myocardial infarction as the immediate cause of death.  Hypoxemia alveola hemoptysis was described as a significant condition contributing to death, but not resulting in the underlying cause of death.  No VA medical opinion regarding his cause of death has yet been obtained.  

Additionally, a VA medical opinion is needed to determine the likely etiology of claimed lung disorder.  There is some evidence that the Veteran had been diagnosed with COPD, bronchitis, asbestosis, and lung cancer during his lifetime.  He asserted that he had been exposed to asbestos during service, but there is insufficient competent medical evidence to decide the claim.  

Finally, the Board must defer consideration of the issue of entitlement to a nonservice-connected death pension, as it is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify all of the Veteran's relevant private treatment providers, including for any treatment for lung cancer and a bilateral ankle condition.  

For any identified treatment providers, obtain a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the appellant for the Veteran's medical treatment records.  If a Release is obtained, request the identified records and associate any records obtained with the claims folder.

2. Obtain from the appellant a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Veteran's terminal hospitalization medical records from East Texas Medical Center, and any other identified non-VA medical facility.  

For each authorization and consent received, request the pertinent records and associate them with the claims folder.

3. Obtain VA medical opinions from a qualified medical professional to determine the likely etiology of claimed lung disorder and cause of the Veteran's death.  The medical professional(s) should be provided with a full copy of the claims file, including this Remand, and a complete rationale should be provided for any opinion expressed.

After a complete review of the claims file, the medical professional(s) should respond to the following: 

a. Indicate all lung disorders diagnosed since the date of the claim to the date of the Veteran's death, including bronchitis, COPD, asbestosis, and lung cancer.

b.  For each diagnosed lung disorder for the Veteran, provide an opinion as to whether it was, at least as likely as not, related to, or caused by his active service, to include claimed exposure to asbestos. 

i. For the purposes of this opinion only, the medical professional should assume that the Veteran was exposed to asbestos during service.  

ii. It is noted that the Veteran had a reported history of smoking half a pack per day for 3-5 years before quitting in the 1960s. 

c.  	Provide an opinion addressing whether the cause of the Veteran's death was, at least as likely as not, related to or caused by service.  

d.  Provide an opinion as to whether the Veteran's service-connected PTSD caused, or contributed substantially or materially to his death.

A thorough explanation must be provided for the opinions rendered. If the medical professional cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority denied.  If any benefits sought on appeal are denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


